Citation Nr: 1518967	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-21 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent prior to December 31, 2013, for service-connected lumbosacral degenerative disease with intermittent radiculopathy, and in excess of 60 percent from December 31, 2013 for service-connected intervertebral disc syndrome (IVDS) with intermittent radiculopathy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to April 4, 2013 and from December 31, 2013.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to January 2003, and February 2003 to May 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  

A claim for a total disability rating based on individual unemployability (TDIU) is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted and the Veteran seeks the highest evaluation possible.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) ("request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.").  In this case, there is evidence in the record of the Veteran raising the issue of TDIU during the period under appeal; therefore there is a claim for TDIU currently in appellate status before the Board.  While the RO granted TDIU from April 4, 2013 to December 31, 2013, entitlement to TDIU prior to April 4, 2013 and from December 31, 2013 remains before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional substantive development, as outlined in the indented paragraphs below, is necessary prior to further appellate consideration of the claim on appeal.

Under 38 C.F.R. § 19.31, when the AOJ receives additional pertinent evidence after a statement of the case (SOC) or supplemental statement of the case (SSOC) has been issued, and before the appeal is certified to the Board and the appellate record is transferred to the Board, the AOJ will furnish the appellant and his or her representative, if any, an SSOC.  38 C.F.R. § 19.31 (2014).  

In this case, the SSOC on the Veteran's increased rating claim regarding his lumbosacral degenerative disease with intermittent radiculopathy was issued on January 29, 2014.  The Board cannot locate a VA Form 8 in the appellate record, but the Veterans Appeals Control and Locator System (VACOLS) indicates the appeal was certified to the Board on February 3, 2014, and the appellate record was transferred to the Board on August 15, 2014.  Between January 29, 2014 and August 15, 2014, there is additional pertinent evidence necessitating an additional SSOC, to include, but not limited to, the April 2014 VA lumbar spine examination and the June 26, 2014 rating decision increasing the Veteran's lumbosacral degenerative disease to 60 percent disabling under the related intervertebral disc syndrome with radiculopathy rating criteria.

Given this additional pertinent evidence, the Board must remand so the AOJ may issue an additional SSOC regarding the Veteran's increased rating lumbosacral degenerative disease with intermittent radiculopathy claim.  See 38 C.F.R. § 1931.

As mentioned above, TDIU is part and parcel of the Veteran's increased rating claim.  The Veteran stated in his April 21, 2013 formal application for increased compensation based on unemployability that his disability affected his ability to work full time as of March 28, 2013.  In another June 2014 formal application he reported that he hast worked full time on March 1, 2013.  In a December 2013 rating decision denying the Veteran's TDIU claim the AOJ stated that the Veteran's date of claim for TDIU was April 4, 2013.  In a June 26, 2014 rating decision the AOJ granted TDIU effective December 31, 2013, and noted that the Veteran was unable to maintain gainful employment due to symptoms associated with his service-connected back condition.  In an August 14, 2014 rating decision the AOJ also granted TDIU effective April 4, 2013 through December 31, 2013.  The AOJ stated that the Veteran's schedular entitlement to TDIU arose on April 4, 2013.  The AOJ also granted special monthly compensation at the housebound rate from April 4, 2013 to December 31, 2013.  The AOJ stated that the Veteran's TDIU claim became moot on December 31, 2013, because as of that date the Veteran's service connected conditions combined to 100 percent disability.

The Board notes that the Veteran stated that his disability affected his ability to work full time on March 28, 2013, and that his last day of employment was March 26, 2013.  He also has reported that he last worked full time on March 1, 2013.  As a result, the issue of whether the Veteran is entitled to TDIU prior to April 4, 2013 is before the Board as part of the increased rating claim.  Because the matter of whether the Veteran is entitled to TDIU prior to April 4, 2013, and after December 31, 2013 has not been addressed in the a statement of the case or a supplemental statement of the case, to avoid prejudice the Board must remand that matter.

Further, regarding the AOJ's determination that the Veteran's TDIU claim is moot from December 31, 2013, as the Veteran was in receipt of a combined total rating, the Board notes that VA has a duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114(s).  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

Special Monthly Compensation (SMC) is payable at the housebound (HB) rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) .

Given that the Veteran might be entitled to SMC at the housebound rate if he is found to be unemployable due to the service-connected lumbar spine disability prior to April 4, 2013 and/or after December 31, 2013, the TDIU rating issue is not moot.  The AOJ recognized this when it granted TDIU from April 4, 2013 to December 31, 2013 based solely on the service-connected lumbar spine disability and then granted SMC at the housebound rate based on additional disabilities which were independently ratable at a combined 60 percent.  

Finally, the Veteran reported during an October 2013 VA examination for posttraumatic stress disorder that he was applying for Social Security Administration (SSA) disability benefits.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the electronic claims folder.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  Then, after taking any additional development action that is deemed warranted, readjudicate the increased rating issue on appeal to include consideration of whether the Veteran is entitled to TDIU prior to April 4, 2013 and from December 31, 2013.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

